Case 5:20-cv-00019-JPB-JPM Document 37-20 Filed 08/28/20 Page 1 of 1 PageID #: 325
                         p fi~i~4~1~   1~       i   ~r     —   —   U.S. Denartment of Justice
                           a.!E~h—’~   1— ~              ~ ~
                                              ~ / (7               Federal Bureau of Prisons
                                                                   Federal Correctional Complex Hazelton


  Office of the Warden                                             Post Office Box 450
                                                                   Bruceton Mills, West Virginia 26525




  June 15,        2017


  The Honorable Wm. Lacy Clay
  Member, U.S. House of Representatives
  111 S. 10~ Street
  Suite 24.344
  St. Louis, MO 63102

  Dear Congressman Clay:

  This is in response to your correspondence dated May 22, 2017,
  addressed to Federal Bureau of Prisons, Acting Director, U.S.
  Department of Justice, and as such was forwarded to me for response.
  Your letter is in reference to Darrell Williams, #26008-044, an inmate
  currently confined at the United States Penitentiary (USP) Hazelton,
  Bruceton Mills, West Virginia. Correspondence from Mr. Williams
  prompted your inquiry, in which Mr. Williams states that he was
  assaulted and is in fear for his safety.

  Mr. Williams arrived at USP Hazelton on April 18, 2017, after being
  transferred from the Federal Correctional Institution in Terre Haute,
  Indiana.   He is serving 351 Months, with 5 Years Supervise Release for
  Conspiracy to Distribute Cocaine and Escape from an Adult Correctional
  Facility.

   Our review of this matter revealed, Mr. Williams was placed in our
   Special Housing Unit (SHU) on April 20, 2017 after being in a physical
   altercation with another inmate. The Special Investigative Services
   (SIS) Department conducted an investigation and determined it was safe
   for inmate Williams to return to general population. As such he was
   released back to general population on May 11, 2017 to a handicapped
   cell with a wheelchair.  If at any time Mr. Williams fears for his
   safety, he can notify staff who will take necessary precautions.

   I trust this information has addressed your concerns.  In the event you
   have further questions or concerns, please feel free to contact me.




 (ymPlex Warden\
